Exhibit 10.3

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) dated as of
November 22, 2013, is made by and between Congaree Bancshares, Inc., a South
Carolina corporation (the “Company”), which is the holding company for Congaree
State Bank, a South Carolina state bank (the “Bank”), and Stephen P. Nivens, an
individual resident of South Carolina (the “Executive”), and amends and restates
that certain employment agreement between the parties dated February 15, 2006,
and as amended in the second half of 2007, and on October 20, 2010. All
references to the term “Employer” as used herein shall refer to the Company and
the Bank.

 

The Employer presently employs the Executive as Chief Business Development
Officer of the Bank and Senior Vice President and Chief Business Development
Officer of the Company. The Employer recognizes that the Executive’s
contribution to the growth and success of the Employer is substantial. The
Employer desires to provide for the continued employment of the Executive and to
make certain changes in the Executive’s employment arrangements which the
Employer has determined will reinforce and encourage the continued dedication of
the Executive to the Employer and will promote the best interests of the
Employer and its shareholders. The Executive is willing to terminate his
interests and rights under the existing employment agreement with the Employer
and to continue to serve the Employer on the terms and conditions herein
provided. Certain terms used in this Agreement are defined in Section 17 hereof.
Unless otherwise specified hereafter, any services performed by the Executive
shall be for the benefit of the Bank and therefore any payments or benefits paid
to the Executive pursuant to this Agreement shall be the sole responsibility of
the Bank; provided however, the Bank's obligation to make any payments owed to
the Executive under this Agreement shall be discharged to the extent
compensation payments are made by the Company.

In consideration of the foregoing, the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

1. Employment. The Employer shall continue to employ the Executive, and the
Executive shall continue to serve the Employer, as Chief Business Development
Officer of the Bank and Senior Vice President and Chief Business Development
Officer of the Company upon the terms and conditions set forth herein. The
Executive shall have such authority and responsibilities consistent with his
position as are set forth in the Company’s or the Bank’s Bylaws or assigned by
the Company’s or the Bank’s Board of Directors (collectively, the “Board”) from
time to time. The Executive shall devote his full business time, attention,
skill and efforts to the performance of his duties hereunder, except during
periods of illness or periods of vacation and leaves of absence consistent with
Bank policy. The Executive may devote reasonable periods to service as a
director or advisor to other organizations, to charitable and community
activities, and to managing his personal investments, provided that such
activities do not materially interfere with the performance of his duties
hereunder and are not in conflict or competitive with, or adverse to, the
interests of the Company or the Bank.

2. Term. Unless earlier terminated as provided herein, the Executive’s
employment under this Agreement shall commence on the date hereof and be for a
term of one year (the “Initial Term”). The employment shall be extended for
additional terms of one year each (“Additional Term”) unless a Notice of
Termination, as defined hereinafter, shall be delivered by the Bank and the
Company to Executive not less than six months prior to the end of the Initial
Term or six months prior to the end of the Additional Term, if applicable.

3. Compensation and Benefits. Any payments made under this Agreement shall be
subject to such deductions as are required by law or regulation or as may be
agreed to by the Employer and the Executive.

(a) The Employer shall pay the Executive a base salary at an annual rate of
$115,000, which shall be paid in accordance with the Employer's standard payroll
procedures, which shall be no less frequently than monthly. The Board (or an
appropriate committee of the Board) shall review the Executive’s performance and
salary at least annually and may increase the Executive’s base salary if it
determines in its sole discretion that an additional increase is appropriate.



 

 

(b) The Executive shall be eligible to receive a cash bonus equaling up to 50%
of the previous year's salary and compensation if the Bank achieves certain
performance levels established by the Board from time to time (the “Bonus
Plan”). Any bonus payment made pursuant to this Section 3(b) shall be made the
earlier of (i) 70 calendar days after the previous year end for which the bonus
was earned by the Executive or (ii) the first pay period following the
Employer's press release announcing its previous year's financial performance.

(c) The Executive, along with all other eligible employees of the Company, shall
participate in the Bank’s long-term equity incentive program and be eligible for
the grant of stock options, restricted stock, and other awards thereunder or
under any similar plan adopted by the Company. Any options or similar awards
shall be issued to Executive at an exercise price of not less than the stock's
current fair market value (as determined in compliance with Treasury Regulation
§ 1.409A-1(b)(5)(iv)) as of the date of grant, and the number of shares subject
to such grant shall be fixed on the date of grant. Nothing herein shall be
deemed to preclude the granting to the Executive of warrants or options under a
director option plan in addition to the options granted hereunder.

 (d) The Executive shall be eligible to participate in all retirement, medical,
dental welfare and other benefit plans or programs of the Employer now or
hereafter applicable generally to employees of the Employer or to a class of
employees that includes senior executives of the Employer. The Employer shall
pay such premiums in accordance with the Bank’s standard payroll procedures.

(e) The Employer shall provide the Executive with a term life insurance policy
providing for death benefits totaling $500,000 payable to the Executive’s heirs
and $500,000 payable to the Employer, and the Executive shall cooperate with the
Employer in the securing and maintenance of such policy.

(f) The Employer shall pay the Executive $500 per month for expenses relating to
an automobile either owned or leased by the Executive, which shall be paid in
accordance with the Company’s standard payroll procedures. In addition, the
Employer shall reimburse the Executive for expenses related to routine
maintenance on such automobile in amounts not to exceed $150 per month. The
Employer shall reimburse the Executive for such expenses as described in Section
20 hereof.

(g) In addition, at a time deemed appropriate by the Board, the Employer shall
reimburse Executive for dues pertaining to an area country, social, or civic
club for so long as the Executive remains the Chief Business Development Officer
of the Bank and Senior Vice President and Chief Business Development Officer of
the Company and this Agreement remains in force. The Employer shall reimburse
the Executive for such expenses as described in Section 20 hereof.

(h) The Employer shall reimburse the Executive for reasonable travel and other
expenses, including cell phone expenses, related to the Executive’s duties which
are incurred and accounted for in accordance with the normal practices of the
Employer. The Employer shall reimburse the Executive for such expenses as
described in Section 20 hereof.

(i) The Employer shall provide the Executive with five weeks’ paid vacation per
year, which shall be taken in accordance with any banking rules or regulations
governing vacation leave.

4.  Termination and Severance Payments. In the event that the Bank is deemed by
FDIC to be in troubled condition as defined in 12 C.F.R. Section 303.101(c), any
severance payment to be paid pursuant to this Section 4 will be made only as
permitted by applicable federal regulations.



2

 

(a)     The Executive’s employment under this Agreement may be terminated prior
to the end of the Term only as follows, and the effect of such termination shall
be as set forth in Sections 4(b) through 4(j):

(i) upon the death of the Executive;

(ii) upon the Disability of the Executive for a period of 180 days;

(iii) by the Employer for Cause upon delivery of a Notice of Termination to the
Executive;

(iv) by the Executive for Good Reason upon delivery of a Notice of Termination
to the Employer within a 90-day period beginning on the 30th day after the
occurrence of a Change in Control or within a 90-day period beginning on the one
year anniversary of the occurrence of a Change in Control;

(v) by the Employer without Cause upon delivery of a Notice of Termination; and

(vi) by the Executive effective upon the 30th day after delivery of a Notice of
Termination.

(b) If the Executive’s employment is terminated because of the Executive’s
death, the Employer shall pay Executive’s estate any sums due him as base salary
and reimbursement of expenses through the end of the month during which death
occurred in accordance with the Employer's standard payroll practices, which
shall mean no less frequently than monthly. The Employer shall also pay the
Executive's estate any bonus earned under the Bonus Plan through the date of
death. Any bonus for previous years, or the year in which the Executive’s
employment is terminated in accordance with this Section 4(b), which was not yet
paid will be paid pursuant to the terms set forth in Section 3(b). To the extent
that the bonus is performance-based, the amount of the bonus will be calculated
by taking into account the performance of the Company for the entire year and
prorated through the date of Executive's death.

(c) During the period of any Disability leading up to the Executive’s
Termination of Employment under this provision, the Employer shall continue to
pay the Executive his full base salary at the rate then in effect and all
perquisites and other benefits (other than any bonus) in accordance with the
Employer's standard payroll schedule (and in no event less frequently than
monthly) until the Executive becomes eligible for benefits under any long-term
disability plan or insurance program maintained by the Employer, provided that
the amount of any such payments to the Executive shall be reduced by the sum of
the amounts, if any, payable to the Executive for the same period under any
disability benefit or pension plan of the Employer or any of its subsidiaries.
Furthermore, the Employer shall pay the Executive any bonus earned under the
Bonus Plan through the date of Disability. Any bonus for previous years, or the
year in which the Executive’s employment is terminated in accordance with this
Section 4(c), which was not yet paid will be paid pursuant to the terms set
forth in Section 3(b). To the extent that the bonus is performance-based, the
amount of the bonus will be calculated by taking into account the performance of
the Company for the entire year and prorated through the date of Executive's
Disability.

(d) If the Executive’s employment is terminated for Cause as provided above, or
if the Executive resigns, as set forth in clause (vi) of Section 4(a) (except
for a termination of employment pursuant to Section 4(e)), the Executive shall
receive any sums due him as base salary and reimbursement of expenses through
the date of termination, which shall be paid in accordance with the Employer's
standard payroll procedures, which shall mean no less frequently than monthly.

(e) If the Executive’s employment is terminated (1) by the Executive pursuant to
clause (iv) of Section 4(a) or (2) by the Employer pursuant to clause (v) of
Section 4(a) within two years following a Change in Control, then in addition to
other rights and remedies available in law or equity, the Executive shall be
entitled to the following:



3

 

(i) the Employer shall pay the Executive, subject to the possibility of a
six-month delay described in Section 20:

(1) severance compensation in an amount equal to two months of his then current
monthly base salary in a single lump sum within 60 days of the date of the
Executive's termination; and (2) severance compensation in an amount equal to
100% of his then current monthly base salary each month for 22 months following
the date of such lump sum payment as set forth in this Section 4(e)(i)(1).
Employer shall also pay the Executive any bonus earned through the date of
termination (including any amounts awarded for previous years but which were not
yet vested). Any bonus for previous years, or the year in which the Executive’s
employment is terminated in accordance with this Section 4(e)(i), which was not
yet paid will be paid pursuant to the terms set forth in Section 3(b). To the
extent that the bonus is performance-based, the amount of the bonus will be
calculated by taking into account the performance of the Company for the entire
year and prorated through the date of Executive's termination; and

  (ii) the Executive may continue participation, in accordance with the terms of
the applicable benefits plans, in the Employer’s group health plan pursuant to
plan continuation rules under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”). In accordance with COBRA, assuming the Executive is covered under the
Employer’s group health plan as of his date of termination, the Executive will
be entitled to elect COBRA continuation coverage for the legally required COBRA
period (the “Continuation Period”). If the Executive elects COBRA coverage for
group health coverage, he will be obligated to pay the portion of the full COBRA
cost of the coverage equal to an active employee’s share of premiums for
coverage for the respective plan year and the Employer’s share of such premiums
shall be treated as taxable income to Executive. In addition, if the Employer’s
insurance carriers’ consent to extend to the Executive life, disability and
accidental death insurance benefits that are comparable to the benefits
Executive would have received if his employment had continued and if such
benefit extension does not result in adverse legal consequences to the group
health plan or the Employer, then the Employer agrees to extend such coverage
through the earlier of the date that the Employer’s insurance carrier terminates
such consent or through the Continuation Period. Notwithstanding the above, the
Employer’s obligations hereunder with respect to the foregoing benefits provided
in this subsection (ii) shall be limited to the extent that if the Executive
obtains any coverage pursuant to a subsequent employer’s benefit plans which
duplicates the Employer’s coverage, the duplicative coverage may be terminated
by the Employer. This subsection (ii) shall not be interpreted so as to limit
any benefits to which the Executive, the Executive’s spouse, dependents or
beneficiaries may be entitled under any of the Employer’s employee benefit
plans, programs, or practices following the Executive’s termination of
employment, including, without limitation, retiree medical and life insurance
benefits, provided that there shall be no duplication of benefits.

(f) If the Employer terminates the Executive’s employment pursuant to clause (v)
of Section 4(a) before a Change in Control or more than two years after a Change
in Control, then the Employer shall pay the Executive, subject to the
possibility of a six-month delay described in Section 20, severance compensation
in an amount equal to two months of his then current monthly base salary in a
single lump sum within 60 days of the date of the Executive's termination; and
(2) severance compensation in an amount equal to 100% of his then current
monthly base salary each month for 10 months following the date of such lump sum
payment as set forth in Section 4(e)(i)(1) above. Employer shall also pay the
Executive any bonus earned or accrued under the Bonus Plan through the date of
termination (including any amounts awarded for previous years but which were not
yet vested). Any bonus for previous years, or the year in which the Executive’s
employment is terminated in accordance with this Section 4(f), which was not yet
paid will be paid pursuant to the terms set forth in Section 3(b). To the extent
that the bonus is performance-based, the amount of the bonus will be calculated
by taking into account the performance of the Company for the entire year and
prorated through the date of Executive's termination.



4

 

(g) With the exceptions of the provisions of this Section 4, and the express
terms of any benefit plan under which the Executive is a participant, it is
agreed that, upon termination of the Executive’s employment, the Employer shall
have no obligation to the Executive for, and the Executive waives and
relinquishes, any further compensation or benefits (exclusive of COBRA
benefits). Unless otherwise stated in this Section 4, the effect of termination
on any outstanding incentive awards, stock options, stock appreciation rights,
performance units, or other incentives shall be governed by the terms of the
applicable benefit or incentive plan and/or the agreements governing such
incentives. Within 60 days of termination of the Executive’s employment, and as
a condition to the Employer’s obligation to pay any severance hereunder, the
Executive shall execute, and not timely revoke during any revocation period
provided pursuant to such release, a release substantially in the form attached
hereto as Exhibit A.  In most instances, payment will be made, or in the case of
installment payments, will begin as soon as practicable after such release is
effective. However, if the 60-day period spans two calendar years, such
severance payment will be made as soon as possible in the subsequent taxable
year.

(h) In the event that the Executive’s employment is terminated for any reason,
as a condition to the Employer's obligation to pay any severance hereunder, the
Executive shall (and does hereby) tender his resignation as a director of the
Company, the Bank, and any other subsidiaries, effective as of the date of
termination.

(i) The Company is aware that upon the occurrence of a Change in Control, the
Board or a shareholder of the Company may then cause or attempt to cause the
Company to refuse to comply with its obligations under this Agreement, or may
cause or attempt to cause the Company to institute, or may institute, litigation
seeking to have this Agreement declared unenforceable, or may take, or attempt
to take, other action to deny the Executive the benefits intended under this
Agreement. In these circumstances, the purpose of this Agreement could be
frustrated. It is the intent of the parties that the Executive not be required
to incur the legal fees and expenses associated with the protection or
enforcement of the Executive's rights under this Agreement by litigation or
other legal action because such costs would substantially detract from the
benefits intended to be extended to the Executive hereunder, nor be bound to
negotiate any settlement of the Executive's rights hereunder under threat of
incurring such costs. Accordingly, if at any time after a Change in Control, it
should appear to the Executive that the Company is acting or has acted contrary
to or is failing or has failed to comply with any of its obligations under this
Agreement for the reason that it regards this Agreement to be void or
unenforceable or for any other reason, or that the Company has purported to
terminate the Executive's employment for Cause or is in the course of doing so
in either case contrary to this Agreement, or in the event that the Company or
any other person takes any action to declare this Agreement void or
unenforceable, or institutes any litigation or other legal action designed to
deny, diminish or recover (other than as required by law) from the Executive the
benefits provided or intended to be provided to the Executive hereunder, and the
Executive has acted in good faith to perform the Executive's obligations under
this Agreement, the Company irrevocably authorizes the Executive from time to
time to retain counsel of the Executive's choice at the expense of the Company
to represent the Executive in connection with the protection and enforcement of
the Executive's rights hereunder, including without limitation representation in
connection with termination of the Executive's employment contrary to this
Agreement or with the initiation or defense of any litigation or other legal
action, whether by or against the Executive or the Company or any director,
officer, shareholder or other person affiliated with the Company, in any
jurisdiction. The reasonable fees and expenses of counsel selected from time to
time by the Executive as hereinabove provided shall be paid or reimbursed to the
Executive by the Company on a regular, periodic basis upon presentation by the
Executive of a statement or statements prepared by such counsel. If other
officers or key executives of the Company have retained counsel in connection
with the protection and enforcement of their rights under similar agreements
between them and the Company, and, unless in the Executive's sole judgment use
of common counsel could be prejudicial to the Executive or would not be likely
to reduce the fees and expenses chargeable hereunder to the Company, the
Executive agrees to use the Executive's best efforts to agree with such other
officers or executives to retain common counsel.



5

 

(j) The parties intend that the severance payments and other compensation
provided for herein are reasonable compensation for the Executive’s services to
the Employer and shall not constitute “excess parachute payments” within the
meaning of Section 280G of the Internal Revenue Code of 1986 (the “Code”) and
any regulations thereunder. In the event that the Employer’s independent
accountants acting as auditors for the Employer on the date of a Change in
Control determine that the payments provided for herein constitute “excess
parachute payments,” then the compensation payable hereunder shall be reduced to
an amount the value of which is $1.00 less than the maximum amount that could be
paid to the Executive without the compensation being treated as “excess
parachute payments” under Section 280G. The payments shall be reduced, if
applicable, by the Employer in the following order of priority: (A) reduction of
any cash severance payments otherwise payable to the Executive that are exempt
from Section 409A of the Code; (B) reduction of any other cash payments or
benefits otherwise payable to the Executive that are exempt from Section 409A of
the Code, but excluding any payments attributable to any acceleration of vesting
or payments with respect to any equity award that are exempt from Section 409A
of the Code; (C) reduction of any payments attributable to any acceleration of
vesting or payments with respect to any equity award that are exempt from
Section 409A of the Code, in each case beginning with payments that would
otherwise be made last in time; and (D) reduction of any other payments or
benefits otherwise payable to the Executive on a pro-rata basis or such other
manner that complies with Section 409A of the Code, but excluding any payments
attributable to any acceleration of vesting and payments with respect to any
equity award that are exempt from Section 409A of the Code.

(k) If the Executive is suspended or temporarily prohibited from participating,
in any way or to any degree, in the conduct of the Employer's affairs by (1) a
notice served under section 8(e) or (g) of Federal Deposit Insurance Act (12
U.S.C. 1818 (e) or (g)) or (2) as a result of any other regulatory or legal
action directed at the Executive by any regulatory or law enforcement agency
having jurisdiction over the Executive (each of the foregoing referred to herein
as a “Suspension Action”), and if this Agreement is not terminated, the
Employer's obligations under this Agreement shall be suspended as of the earlier
of the effective date of such Suspension Action or the date on which the
Executive was provided notice of the Suspension Action, unless stayed by
appropriate proceedings. If the charges underlying the Suspension Action are
dismissed, the Bank shall:

(i) pay on the first day of the first month following such dismissal of charges
(or as provided elsewhere in this Agreement) the Executive all of the
compensation withheld while the obligations under this Agreement were suspended;
and

(ii) reinstate any such obligations which were suspended. 

Notwithstanding anything to the contrary herein, if the Executive is removed or
permanently prohibited from participating, in any way or to any degree, in the
conduct of the Employer's affairs by (1) an order issued under section 8(e)(4)
or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C. Section 1818 (e)(4) or
(g)(1)) or (2) any other legal or law enforcement action (each of the foregoing
referred to herein as a “Removal Action”), all obligations of the Employer under
this Agreement shall terminate as of the effective date of the Removal Action,
but any vested rights of the parties hereto shall not be affected.

 

Notwithstanding anything to the contrary herein, if the Employer is in default
(as defined in section 3(x)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1813(x)(1)), all obligations under this Agreement shall terminate as of
the date of default, but this paragraph (4)(k) shall not affect any vested
rights of the parties hereto.

 

Any payments made to the Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with 12 U.S.C. Section 1828(k)
and any regulations promulgated thereunder.

 

5. Ownership of Work Product. The Employer shall own all Work Product arising
during the course of the Executive’s employment (prior, present or future). For
purposes hereof, “Work Product” shall mean all intellectual property rights,
including all Trade Secrets, U.S. and international copyrights, patentable
inventions, and other intellectual property rights in any programming,
documentation, technology or other work product that relates to the Employer,
its business or its customers and that the Executive conceives, develops, or
delivers to the Employer at any time during his employment, during or outside
normal working hours, in or away from the facilities of the Employer, and
whether or not requested by the Employer. If the Work Product contains any
materials, programming or intellectual property rights that the Executive
conceived or developed prior to, and independent of, the Executive’s work for
the Employer, the Executive agrees to point out the pre-existing items to the
Employer and the Executive grants the Employer a worldwide, unrestricted,
royalty-free right, including the right to sublicense such items. The Executive
agrees to take such actions and execute such further acknowledgments and
assignments as the Employer may reasonably request to give effect to this
provision.

 



6

 

6. Protection of Trade Secrets. The Executive agrees to maintain in strict
confidence and, except as necessary to perform his duties for the Employer, the
Executive agrees not to use or disclose any Trade Secrets of the Employer during
or after his employment. “Trade Secret” means information, including a formula,
pattern, compilation, program, device, method, technique, process, drawing, cost
data or customer list, that: (i) derives economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use; and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.

 

7. Protection of Other Confidential Information. In addition, the Executive
agrees to maintain in strict confidence and, except as necessary to perform his
duties for the Employer, not to use or disclose any Confidential Business
Information of the Employer during his employment and for a period of 24 months
following termination of the Executive’s employment (regardless of whether this
Agreement terminates or expires). “Confidential Business Information” shall mean
any internal, non-public information (other than Trade Secrets already addressed
above) concerning the Employer’s financial position and results of operations
(including revenues, assets, net income, etc.); annual and long-range business
plans; product or service plans; marketing plans and methods; training,
educational and administrative manuals; customer and supplier information and
purchase histories; and employee lists. The provisions of Sections 6 and 7 shall
also apply to protect Trade Secrets and Confidential Business Information of
third parties provided to the Employer under an obligation of secrecy.

 

8. Return of Materials. The Executive shall surrender to the Employer, promptly
upon its request and in any event upon termination of the Executive’s employment
(regardless of whether this Agreement terminates or expires), all media,
documents, notebooks, computer programs, handbooks, data files, models, samples,
price lists, drawings, customer lists, prospect data, or other material of any
nature whatsoever (in tangible or electronic form) in the Executive’s possession
or control, including all copies thereof, relating to the Employer, its
business, or its customers. Upon the request of the Employer, the Executive
shall certify in writing compliance with the foregoing requirement.

 

9. Restrictive Covenants.

 

(a) No Solicitation of Customers. During the Executive’s employment with the
Employer and for a period of 12 months thereafter (regardless of whether this
Agreement terminates or expires), the Executive shall not (except on behalf of
or with the prior written consent of the Employer), either directly or
indirectly, on the Executive’s own behalf or in the service or on behalf of
others, (A) solicit, divert, or appropriate to or for a Competing Business, or
(B) attempt to solicit, divert, or appropriate to or for a Competing Business,
any person or entity that is or was a customer of the Employer or any of its
Affiliates at any time during the 12 months prior to the date of termination and
with whom the Executive has had material contact. The parties agree that
solicitation of such a customer to acquire stock in a Competing Business during
this time period would be a violation of this Section 9(a).

 

(b) No Recruitment of Personnel. During the Executive’s employment with the
Employer and for a period of 12 months thereafter (regardless of whether this
Agreement terminates or expires), the Executive shall not, either directly or
indirectly, on the Executive’s own behalf or in the service or on behalf of
others, (A) solicit, divert, or hire away, or (B) attempt to solicit, divert, or
hire away, to any Competing Business located in the Territory, any employee of
or consultant to the Employer or any of its Affiliates, regardless of whether
the employee or consultant is full-time or temporary, the employment or
engagement is pursuant to written agreement, or the employment is for a
determined period or is at will. For purposes of this Section, “employee of or
consultant to the Employer” shall mean (A) any individual employed by the
Employer at the time of the actual or attempted solicitation, diversion or
hiring, or (B) any individual employed by the Employer at the time of Employee’s
termination of employment with the Employer.

 



7

 

(c) Non-Competition Agreement. During the Executive’s employment with the
Employer and for a period of 12 months following any termination (as opposed to
expiration) of this Agreement, the Executive shall not (without the prior
written consent of the Employer) compete with the Employer or any of its
Affiliates by, directly or indirectly, forming, serving as an organizer or
officer of, or consultant to, or acquiring or maintaining more than a 1% passive
investment in, a depository financial institution or holding company therefor if
such depository institution or holding company has, or upon formation will have,
one or more offices or branches located in the Territory. Notwithstanding the
foregoing, the Executive may serve as an officer of or consultant to a
depository institution or holding company therefor even though such institution
operates one or more offices or branches in the Territory, if the Executive’s
employment does not directly involve, in whole or in part, the depository
financial institution’s or holding company’s operations in the Territory.

 

(d) Bank Receivership. Notwithstanding Sections 9(a-c) above, if Executive's
employment with the Employer shall terminate due to the Bank being taken into
receivership by the FDIC, then the restrictive covenants of this Section 9 shall
not apply to the Executive beginning as of the date of such receivership.

 

10. Independent Provisions. The provisions in each of the above Sections 9(a),
9(b), and 9(c) are independent, and the unenforceability of any one provision
shall not affect the enforceability of any other provision.

 

11. Successors; Binding Agreement. The rights and obligations of this Agreement
shall bind and inure to the benefit of the surviving corporation in any merger
or consolidation in which the Employer is a party, or any assignee of all or
substantially all of the Employer’s business and properties. The Executive’s
rights and obligations under this Agreement may not be assigned by him, except
that his right to receive accrued but unpaid compensation, unreimbursed expenses
and other rights, if any, provided under this Agreement which survive
termination of this Agreement shall pass after death to the personal
representatives of his estate.

 

12. Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, addressed to the respective
addresses last given by each party to the other; provided, however, that all
notices to the Employer shall be directed to the attention of the Employer with
a copy to the Secretary of the Employer. All notices and communications shall be
deemed to have been received on the date of delivery thereof.

 

13. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of South Carolina without
giving effect to the conflict of laws principles thereof. Any action brought by
any party to this Agreement shall be brought and maintained in a court of
competent jurisdiction in the State of South Carolina.

 

14. Non-Waiver. Failure of the Employer to enforce any of the provisions of this
Agreement or any rights with respect thereto shall in no way be considered to be
a waiver of such provisions or rights, or in any way affect the validity of this
Agreement.

 

15. Enforcement. The Executive agrees that in the event of any breach or
threatened breach by the Executive of any covenant contained in Section 9(a),
9(b), or 9(c) hereof, the resulting injuries to the Employer would be difficult
or impossible to estimate accurately, even though irreparable injury or damages
would certainly result. Accordingly, an award of legal damages, if without other
relief, would be inadequate to protect the Employer. The Executive, therefore,
agrees that in the event of any such breach, the Employer shall be entitled to
obtain from a court of competent jurisdiction an injunction to restrain the
breach or anticipated breach of any such covenant, and to obtain any other
available legal, equitable, statutory, or contractual relief. Should the
Employer have cause to seek such relief, no bond shall be required from the
Employer, and the Executive shall pay all attorney’s fees and court costs which
the Employer may incur to the extent the Employer prevails in its enforcement
action.

 



8

 

16. Saving Clause. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision or
clause of this Agreement, or portion thereof, shall be held by any court or
other tribunal of competent jurisdiction to be illegal, void, or unenforceable
in such jurisdiction, the remainder of such provision shall not be thereby
affected and shall be given full effect, without regard to the invalid portion.
It is the intention of the parties that, if any court construes any provision or
clause of this Agreement, or any portion thereof, to be illegal, void, or
unenforceable because of the duration of such provision or the area or matter
covered thereby, such court shall reduce the duration, area, or matter of such
provision, and, in its reduced form, such provision shall then be enforceable
and shall be enforced. The Executive and the Employer hereby agree that they
will negotiate in good faith to amend this Agreement from time to time to modify
the terms of Sections 9(a), 9(b) or 9(c), the definition of the term
“Territory,” and the definition of the term “Business,” to reflect changes in
the Employer’s business and affairs so that the scope of the limitations placed
on the Executive’s activities by Section 9 accomplishes the parties’ intent in
relation to the then current facts and circumstances. Any such amendment shall
be effective only when completed in writing and signed by the Executive and the
Employer.

 

17. Certain Definitions.

 

(a) “Affiliate” shall mean any business entity controlled by, controlling or
under common control with the Employer.

 

(b) “Business” shall mean the operation of a depository financial institution,
including, without limitation, the solicitation and acceptance of deposits of
money and commercial paper, the solicitation and funding of loans and the
provision of other banking services, and any other related business engaged in
by the Employer or any of its Affiliates as of the date of termination.

 

(c) “Cause” shall consist of any of (A) the commission by the Executive of a
willful act (including, without limitation, a dishonest or fraudulent act) or a
grossly negligent act, or the willful or grossly negligent omission to act by
the Executive, which is intended to cause, causes or is reasonably likely to
cause material harm to the Employer (including harm to its business reputation),
(B) the indictment of the Executive for the commission or perpetration by the
Executive of any felony or any crime involving dishonesty, moral turpitude or
fraud, (C) the material breach by the Executive of this Agreement that, if
susceptible of cure, remains uncured 10 days following written notice to the
Executive of such breach, (D) the receipt of any form of notice, written or
otherwise, that any regulatory agency having jurisdiction over the Employer
intends to institute any form of formal or informal (e.g., a memorandum of
understanding which relates to the Executive’s performance) regulatory action
against the Executive or the Employer (provided that the Board determines in
good faith, with the Executive abstaining from participating in the
consideration of and vote on the matter, that the subject matter of such action
involves acts or omissions by or under the supervision of the Executive or that
termination of the Executive would materially advance the Employer’s compliance
with the purpose of the action or would materially assist the Employer in
avoiding or reducing the restrictions or adverse effects to the Employer related
to the regulatory action); (E) the exhibition by the Executive of a standard of
behavior within the scope of his employment that is materially disruptive to the
orderly conduct of the Employer’s business operations (including, without
limitation, substance abuse or sexual misconduct) to a level which, in the
Board’s good faith and reasonable judgment, with the Executive abstaining from
participating in the consideration of and vote on the matter, is materially
detrimental to the Employer’s best interest, that, if susceptible of cure
remains uncured 10 days following written notice to the Executive of such
specific inappropriate behavior; or (F) the failure of the Executive to devote
his full business time and attention to his employment as provided under this
Agreement that, if susceptible of cure, remains uncured 30 days following
written notice to the Executive of such failure. In order for the Board to make
a determination that termination shall be for Cause, the Board must provide the
Executive with an opportunity to meet with the Board in person.

 



9

 

(d) “Change in Control” shall mean as defined by Treasury Regulation §
1.409A-3(i)(5).

 

(e) “Competing Business” shall mean any business that, in whole or in part, is
the same or substantially the same as the Business.

 

(f) “Disability” or “Disabled” shall mean as defined by Treasury Regulation §
1.409A-3(i)(4).

 

(g) “Good Reason” shall mean the occurrence after a Change in Control of any of
the events or conditions as defined by Treasury Regulation § 1.409A-1(n)(2)(ii).
The Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by Executive’s incapacity due to physical or mental
illness.

 

(h) “Notice of Termination” shall mean a written notice of termination from one
party to the other which specifies an effective date of termination, indicates
the specific termination provision in this Agreement relied upon, and, in the
case of (i) a termination for Cause, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Employee’s
employment under the provision so indicated, or (ii) in the case of a
termination for Good Reason, sets forth the Good Reason event which occurred no
more than ninety (90) days prior to the date of the notice and provides the
Employer not less than thirty (30) days to remedy this condition.

 

(i) “Territory” shall mean a radius of 15 miles from (i) the main office of the
Employer or (ii) any branch office of the Employer.

 

(j) “Terminate,” “terminated,” “termination,” or “Termination of Employment”
shall mean separation from service as defined by Regulation 1.409A-1(h).

 

18. Compliance with Regulatory Restrictions. Notwithstanding anything to the
contrary herein, and in addition to any restrictions stated in Section 4 hereof,
any compensation or other benefits paid to the Executive shall be limited to the
extent required by any federal or state regulatory agency having authority over
the Bank. The Executive agrees that compliance by the Bank with such regulatory
restrictions, even to the extent that compensation or other benefits paid to the
Executive are limited, shall not be a breach of this Agreement by the Bank.

19. Compliance with Dodd–Frank Wall Street Reform and Consumer Protection Act.
Notwithstanding anything to the contrary herein, any incentive payments to the
Executive shall be limited to the extent required under the Dodd–Frank Wall
Street Reform and Consumer Protection Act (the “Act”), including, but not
limited to, clawbacks for such incentive payments as required by the Act. The
Executive agrees to such amendments, agreements, or waivers that are required by
the Act or requested by the Employer to comply with the terms of the Act.



10

 

20. Compliance with Internal Revenue Code Section 409A. All payments that may be
made and benefits that may be provided pursuant to this Agreement are intended
to qualify for an exclusion from Section 409A of the Code and any related
regulations or other pronouncements thereunder and, to the extent not excluded,
to meet the requirements of Section 409A of the Code. Any payments made under
Sections 3 and 4 of this Agreement which are paid on or before the last day of
the applicable period for the short-term deferral exclusion under Treasury
Regulation § 1.409A-1(b)(4) are intended to be excluded under such short-term
deferral exclusion. Any remaining payments under Sections 3 and 4 are intended
to qualify for the exclusion for separation pay plans under Treasury Regulation
§ 1.409A-1(b)(9). Each payment made under Sections 3 and 4 shall be treated as a
“separate payment”, as defined in Treasury Regulation § 1.409A-2(b)(2), for
purposes of Code Section 409A. Further, notwithstanding anything to the
contrary, all severance payments payable under the provisions of Section 4 shall
be paid to the Executive no later than the last day of the second calendar year
following the calendar year in which occurs the date of Executive’s termination
of employment. None of the payments under this Agreement are intended to result
in the inclusion in Executive’s federal gross income on account of a failure
under Section 409A(a)(1) of the Code. The parties intend to administer and
interpret this Agreement to carry out such intentions. However, the Employer
does not represent, warrant or guarantee that any payments that may be made
pursuant to this Agreement will not result in inclusion in the Executive’s gross
income, or any penalty, pursuant to Section 409A(a)(1) of the Code or any
similar state statute or regulation. Notwithstanding any other provision of this
Agreement, to the extent that the right to any payment (including the provision
of benefits) hereunder provides for the “deferral of compensation” within the
meaning of Section 409A(d)(1) of the Code, the payment shall be paid (or
provided) in accordance with the following:

(a) If the Executive is a “Specified Employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code on the date of the Executive’s termination (the
“Separation Date”), and if an exemption from the six month delay requirement of
Code Section 409A(a)(2)(B)(i) is not available, then no such payment shall be
made or commence during the period beginning on the Separation Date and ending
on the date that is six months following the Separation Date or, if earlier, on
the date of the Executive’s death. The amount of any payment that would
otherwise be paid to the Executive during this period shall instead be paid to
the Executive on the first day of the first calendar month following the end of
the period.

 

(b) Payments with respect to reimbursements of expenses or benefits or provision
of fringe or other in-kind benefits shall be made on or before the last day of
the calendar year following the calendar year in which the relevant expense or
benefit is incurred. The amount of expenses or benefits eligible for
reimbursement, payment or provision during a calendar year shall not affect the
expenses or benefits eligible for reimbursement, payment or provision in any
other calendar year.

 

21. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto and supersedes all prior agreements, if any, understandings
and arrangements, oral or written, between the parties hereto with respect to
the subject matter hereof.

 

22. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

 

 

(Signatures appear on the following page.)

 



11

 

IN WITNESS WHEREOF, the Employer has caused this Agreement to be executed and
its seal to be affixed hereunto by its officers thereunto duly authorized, and
the Executive has signed and sealed this Agreement, effective as of the date
first above written.



      CONGAREE BANCSHARES, INC.   ATTEST:         By:     By: /s/ E. Daniel
Scott   Name:     Name: E. Daniel Scott         Title: Chairman of the Board    
                            CONGAREE STATE BANK   ATTEST:         By:     By:
/s/ E. Daniel Scott   Name:     Name: E. Daniel Scott         Title: Chairman of
the Board                                                         EXECUTIVE    
                /s/ Stephen P. Nivens         Stephen P. Nivens  

 





12

 

Exhibit A

 

Form of Release of Claims

 

SEVERANCE AGREEMENT AND RELEASE

 

This Severance Agreement and Release (the “Agreement”) is made between Stephen
P. Nivens, an individual resident of South Carolina (“Employee”), and Congaree
State Bank (the “Bank”).

 

As used in this Agreement, the term “Employee” shall include the employee’s
heirs, executors, administrators, and assigns, and the term “Bank” shall include
the Bank, its holding company, any other related or affiliated entities, and the
current and former officers, directors, shareholders, employees, and agents of
them.

 

On November 22, 2013, the Bank and Employee entered into an Employment Agreement
governing the relationship between the parties. Section 4(a)(v) provides that
the Bank may terminate the Employment Agreement without cause. Section 4 of the
Employment Agreement also provides that Employee shall be entitled to severance
pay if the Employment Agreement is terminated without cause, on the condition
that Employee enter into this release or a substantially similar release.

 

Employee desires to receive severance pay and the Bank is willing to provide
severance pay on the condition the Employee enter into this Agreement.

 

Now, in consideration for the mutual promises and covenants set forth herein,
and in full and complete settlement of all matters between Employee and the
Bank, the parties agree as follows:

 

1. Termination Date: The Employee agrees that his employment with the Bank
terminates as of ________________ (the “Termination Date”).

 

2. Severance Payments: Subsequent to his Termination Date, the Bank shall pay
Employee severance pay as noted in Paragraph 4 of the Employment Agreement,
dated November 22, 2013, (the “Severance Payment”), less applicable deductions
and withholdings.

 

3. Legal Obligations

 

The parties acknowledge that pursuant to Section 4(g) of the Employment
Agreement, they agreed that at the time of termination and as a condition of
payment of severance, they would enter into this release acknowledging any
remaining obligations and discharging each other from any other claims or
obligations arising out of or in connection with Employee’s employment by the
Bank, including the circumstances of such termination.

 

Employee acknowledges that the Bank has no prior legal obligations to make the
payments described in Section 2 above which are exchanged for the promises of
Employee set forth in this Agreement. It is specifically agreed that the
payments described in Section 2 are valuable and sufficient consideration for
each of the promises of Employee set forth in this Agreement and are payments in
addition to anything of value to which Employee is otherwise entitled.

 

4. Waiver and Release:

 

a)Employee unconditionally releases and discharges the Bank from any and all
causes of action, suits, damages, claims, proceedings, and demands that the
Employee has ever had, or may now have, against the Bank, whether asserted or
unasserted, whether known or unknown, concerning any matter occurring up to and
including the date of the signing of this Agreement.

 



13

 

 

b)Employee acknowledges that he is waiving and releasing, to the full extent
permitted by law, all claims against the Bank, including (but not limited to)
all claims arising out of, or related in any way to, his employment with the
Bank or the termination of that employment, including (but not limited to) any
and all breach of contract claims, tort claims, claims of wrongful discharge,
claims for breach of an express or implied employment contract, defamation
claims, claims under Title VII of the Civil Rights Act of 1964 as amended, which
prohibits discrimination in employment based on race, color, national origin,
religion or sex, the Family and Medical Leave Act, which provides for unpaid
leave for family or medical reasons, the Equal Pay Act, which prohibits paying
men and women unequal pay for equal work, the Age Discrimination in Employment
Act of 1967, which prohibits age discrimination in employment, the Americans
with Disabilities Act, which prohibits discrimination based on disability, the
Rehabilitation Act of 1973, the South Carolina Human Affairs Law, any and all
other applicable local, state and federal non-discrimination statutes, the
Employee Retirement Income Security Act, the Fair Labor Standards Act, the South
Carolina Payment of Wages Law and all other statutes relating to employment, the
common law of the State of South Carolina, or any other state, and any and all
claims for attorneys’ fees.

 

c)This Waiver and Release provision ((a) through (c) of this paragraph) shall be
construed to release all claims to the full extent allowed by law. If any term
of this paragraph shall be declared unenforceable by a court or other tribunal
of competent jurisdiction, it shall not adversely affect the enforceability of
the remainder of this paragraph.

 

d)The Bank unconditionally releases and discharges Employee from any and all
causes of action, suits, damages, claims, proceedings, and demands that the Bank
has ever had, or may now have, against Employee, whether asserted or unasserted,
whether known or unknown, concerning any matter occurring up to and including
the date of the signing of this Agreement with the exception of any claims for
breach of trust, or any act which constitutes a felony or crime involving
dishonesty, theft, or fraud.

 

5. Restrictive Covenants and Other Obligations

 

The parties agree that Section 5 – “Ownership of Work Product,” Section 6 –
“Protection of Trade Secret,” Section 7 – “Protection of Confidential
Information,” Section 8 – “Return of Materials,” Section 9 – “Restrictive
Covenants,” Section 10 – “Independent Provisions,” Section 15 – “Enforcement,”
and Section 16 – “Savings Clause,” of the Employment Agreement shall remain in
full force and effect and that Employee will perform his obligations under those
sections and those sections of the Employment Agreement are incorporated by
reference as if set forth fully herein. In the event Employee breaches any
obligation under this Section 5, the Bank’s obligation to make severance
payments to Employee shall terminate immediately and the Bank shall have no
further obligations to Employee.

 

6. Duty of Loyalty/Nondisparagement

 

The parties shall not (except as required by law) communicate to anyone, whether
by word or deed, whether directly or through any intermediary, and whether
expressly or by suggestion or innuendo, any statement, whether characterized as
one of fact or of opinion, that is intended to cause or that reasonably would be
expected to cause any person to whom it is communicated to have a lowered
opinion of the other party.

 

7. Confidentiality Of The Terms Of This Agreement

 

Employee agrees not to publicize or disclose the contents of this Agreement,
including the amount of the monetary payments, except (i) to his immediate
family; (ii) to his attorney(s), accountant(s), and/or tax preparer(s); (iii) as
may be required by law; or (iv) as necessary to enforce the terms of this
Agreement. Employee further agrees that he will inform anyone to whom the terms
of this Agreement are disclosed of the confidentiality requirements contained
herein. Notwithstanding the foregoing, the parties agree that where business
needs dictate, Employee may disclose to a third party that he has entered into
an agreement with the Bank, which agreement contains restrictive covenants
including non-competition and nondisclosure provisions, one or more of which
prohibit him from performing the requested service.

 



14

 

Employee recognizes that the disclosure of any information regarding this
Agreement by him, his family, his attorneys, his accountants or financial
advisors, could cause the Bank irreparable injury and damage, the amount of
which would be difficult to determine. In the event the Bank establishes a
violation of this paragraph of the Agreement by Employee, his attorneys,
immediate family, accountants, or financial advisors, or others to whom Employee
disclosed information in violation of the terms of this Agreement. The Bank
shall be entitled to injunctive relief without the need for posting a bond and
shall also be entitled to recover from Employee the amount of attorneys’ fees
and costs incurred by the Bank in enforcing the provisions of this paragraph.

 

8. Continued Cooperation

 

Employee agrees that he will cooperate fully with the Bank in the future
regarding any matters in which he was involved during the course of his
employment, and in the defense or prosecution of any claims or actions now in
existence or which may be brought or threatened in the future against or on
behalf of the Bank. Employee’s cooperation in connection with such matters,
actions and claims shall include, without limitation, being available to meet
with the Bank’s officials regarding personnel or commercial matters in which he
was involved; to prepare for any proceeding (including, without limitation,
depositions, consultation, discovery or trial); to provide affidavits; to assist
with any audit, inspection, proceeding or other inquiry; and to act as a witness
in connection with any litigation or other legal proceeding affecting the Bank.
Employee further agrees that should he be contacted (directly or indirectly) by
any person or entity adverse to the Bank, he shall within 48 hours notify the
then-current Chairman of the Board of the Bank. Employee shall be reimbursed for
any reasonable costs and expenses incurred in connection with providing such
cooperation.

 

9. Entire Agreement; Modification of Agreement

 

Except as otherwise expressly noted herein, this Agreement constitutes the
entire understanding of the parties and supersedes all prior discussions,
understandings, and agreements of every nature between them relating to the
matters addressed herein. Accordingly, no representation, promise, or inducement
not included or incorporated by reference in this Agreement shall be binding
upon the parties. Employee affirms that the only consideration for the signing
of this Agreement are the terms set forth above and that no other promises or
assurances of any kind have been made to him by the Bank or any other entity or
person as an inducement for him to sign this Agreement. This Agreement may not
be changed orally, but only by an agreement in writing signed by the parties or
their respective heirs, legal representatives, successors, and assigns.

 

10. Partial Invalidity

 

The parties agree that the provisions of this Agreement and any paragraphs,
subsections, sentences, or provisions thereof shall be deemed severable and that
the invalidity or unenforceability of any paragraph, subsection, sentence, or
provision shall not affect the validity or enforceability of the remainder of
the Agreement.

 

11. Waiver

 

The waiver of the breach of any term or provision of this Agreement shall not
operate as or be construed to be a waiver of any other subsequent breach of this
Agreement.

 

12. Successors and Assigns

 

This Agreement shall inure to and be binding upon the Bank and Employee, their
respective heirs, legal representatives, successors, and assigns.

 



15

 

13. Governing Law

 

This Agreement shall be construed in accordance with the laws of the state of
South Carolina and any applicable federal laws.

 

14. Headings

 

The headings or titles of sections and subsections of this Agreement are for
convenience and reference only and do not constitute a part of this Agreement.

 

15. Notice

 

Any notice or communication required or permitted under this Agreement shall be
made in writing and sent by certified mail, return receipt requested, addressed
as follows:

 

If to Employee: [INSERT]

 

If to the Bank: [INSERT]

 

16. Representations: Employee acknowledges that:

 

a) He has read this Agreement and understands its meaning and effect.

 

b) He has knowingly and voluntarily entered into this Agreement of his own free
will.

 

c) By signing this Agreement, Employee has waived, to the full extent permitted
by law, all claims against the Bank based on any actions taken by the Bank up to
the date of the signing of this Agreement, and the Bank may plead this Agreement
as a complete defense to any claim the Employee may assert.

 

d) He would not otherwise be entitled to the consideration described in this
Agreement, and that the Bank is providing such consideration in return for
Employee’s agreement to be bound by the terms of this Agreement.

 

e) He has been advised to consult with an attorney before signing this
Agreement.

 

f) He has been given up to 21 days to consider the terms of this Agreement.

 

g) He has seven days, after Employee has signed the Agreement and it has been
received by the Bank, to revoke it by notifying the Chairman of the Board of his
intent to revoke acceptance. For such revocation to be effective, the notice of
revocation must be received no later than 5:00 p.m. on the seventh day after the
signed Agreement is received by the Bank. This Agreement shall not become
effective or enforceable until the revocation period has expired.

 

h) He is not waiving or releasing any rights or claims that may arise after the
date the Employee signs this Agreement.

 





As to Employee:           Date   Stephen P. Nivens       As to the Bank:        
  Date   E. Daniel Scott, Chairman of the Board

 



16

